Matter of Rodriguez v Zambelli (2014 NY Slip Op 05190)
Matter of Matter of Rodriguez v Zambelli
2014 NY Slip Op 05190
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-00843	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Carlos Rodriguez, petitioner,
vBarbara G. Zambelli, etc., respondent.
Carlos Rodriguez, Walkill, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Susan Anspach of counsel), for respondent.
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Barbara G. Zambelli, a Judge of the County Court, Westchester County, to issue a certificate of conviction specifying that the commencement date of a resentence imposed on the petitioner in 2007 under Westchester County Indictment No. 1821/97 is March 23, 1999, and application by the petitioner to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).
The petitioner has failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court